Case 3:20-cv-00141-MMA-JLB Document 19 Filed 07/20/20 PageID.131 Page 1 of 1



 1

 2

 3

4
                                     UNITED STATES DISTRICT COURT
 5
                                    SOUTHERN DISTRICT OF CALIFORNIA
 6

 7    NEW STAR HOLDINGS, LTD., a Colorado                )   Case No. 3:20-cv-00141-MMA-JLB
      corporation; J. M. GROUP, INC. dba                 )
 8    JM INTERNATIONAL, a California                     )
      corporation,                                       )   ORDER GRANTING JOINT MOTION TO
 9                                                       )   CONTINUE HEARING ON MOTION TO
                       Plaintiff,                        )   DISMISS AND SET SPECIAL BRIEFING
10                                                       )   SCHEDULE
             v.                                          )
11                                                       )   [Doc. No. 18]
      ROLLS-ROYCE, PLC, a United Kingdom                 )
12                                                       )
      public limited company,                            )
13                                                       )
                       Defendant.                        )
14                                                       )
15          Upon due consideration, good cause appearing, the Court GRANTS the parties’ joint

16   motion to continue the hearing on Defendant’s pending Motion to Dismiss. Pursuant to the

17   parties’ request, the Court SETS the following special briefing schedule:

18          1.        The hearing on Defendant’s Motion to Dismiss previously scheduled for

19   August 10, 2020 is vacated and reset for September 14, 2020, at 2:30 p.m., in Courtroom 3D

20   of this Court;

21          2.        Plaintiffs’ Opposition papers, if any, shall be filed and served on or before

22   August 17, 2020; and

23          3.        Defendant’s Reply papers, if any, shall be filed and served on or before

24   August 31, 2020.

25          IT IS SO ORDERED.

26   Dated: July 20, 2020
                                                 HON. MICHAEL M. ANELLO
27                                               United States District Judge
28


                                                     1                       Case No. 3:20-cv-00141-MMA-JLB
